Exhibit 99.1 Brookfield Residential Properties Inc. Investors, analysts and other interested parties can access Brookfield Residential’s third quarter 2014 interim report and corporate profile on our website at www.brookfieldrp.com. The third quarter 2014 results conference call and webcast will be held on November 5, 2014 at 11 a.m. (EST). Dial 1.800.319.4610 toll free in North America or 1.604.638.5340 for overseas calls. The call will also be available via webcast live at www.brookfieldrp.com. The recorded conference call replay can be accessed until December 5, 2014 by dialing 1.800.319.6413 or 1.604.638.9010 and using code 1231#. BROOKFIELD RESIDENTIAL REPORTS 2 Calgary, Alberta, November 4, 2014 – Brookfield Residential Properties Inc. (BRP: NYSE/TSX) today announced its financial results for the three and nine months ended September 30, 2014. The results are based on U.S. Generally Accepted Accounting Principles (“U.S. GAAP”). “Building on our progress from the first six months of 2014, we continued to achieve positive results in the third quarter of 2014. While the U.S. market has ‘paused’, we believe slower household formation, lack of mortgage availability, weakness in the overall quality of jobs being created and a degree of trepidation on the part of the first-time home buyer are all contributing to this. It is our belief that this represents substantial unfilled pent up demand where it is expected that as rents rise and the job situation improves, home ownership will again become more attractive,” commented Alan Norris, President and Chief Executive Officer of Brookfield Residential. PERFORMANCE AND FINANCIAL HIGHLIGHTS Results of Operations Three Months Ended September 30 Nine Months Ended September 30 (US$ millions, except per share amounts) Total revenue $ Income before income taxes 48 45 81 Income tax recovery / (expense) 38 (8
